Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 10 and 19 in “Claims - 06/24/2022” have been acknowledged. 
This office action considers claims 1-20 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 06/24/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 10 and 19 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3, 7-10, 12, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 20180040716 A1 – hereinafter Cheng). 
Regarding Claim 1, Cheng teaches a vertical field effect transistor structure (see the entire document; annotated Fig.18; specifically, [0037]-[0073], and as cited below), comprising:

    PNG
    media_image1.png
    286
    463
    media_image1.png
    Greyscale

Cheng – annotated Fig. 18
at least two vertically oriented fins ({111_1, 115_1}, {111_2, 115_2}; annotated Fig. 18; [0064] – “one or more vertical fin(s) 111”; [0073] – “A lower portion 115 of the vertical fin”) extending from a substrate (110 – [0037] – “a substrate 110”); and 
a first source/drain region (180 – [0080] – “a bottom source/drain 180”) disposed under and between the at least two vertically oriented fins (180 is under fins ({111_1, 115_1}, {111_2, 115_2}) and between ({111_1, 115_1},  {111_2, 115_2})), the first source/drain region extending into the substrate (180 extends into 110 as seen in Fig. 18); 
wherein outer ends of the first source/drain region are in contact with outer ends of the fins (outer ends of left 180 is in contact with left 115_1 and outer ends of right 180 is in contact with right 115_2); and 
wherein a portion of the first source/drain region extends beyond the fins (left portion of 180 extends beyond left 115_1 and right portion of 180 extends beyond right 115_2).  
Regarding Claim 3, Cheng teaches the vertical field effect transistor structure according to claim 1, wherein the portion of the first source/drain region extending beyond the fins is below the outer ends of the first source/drain region (Fig. 18 shows a portion of the extended part of the first source/drain region is under the bottom surface (outer end) of fin {111, 115}).
Regarding Claim 7, Cheng teaches the vertical field effect transistor structure according to claim 1, further comprising a gate structure (200) disposed on at least one of the at least two vertically oriented fins ([0094] – “a gate dielectric layer 200 may be formed on at least a portion of the bottom spacer layer and on one or more vertical fin(s) 111 and fin cap(s) 195”).
Regarding Claim 8, Cheng teaches the vertical field effect transistor structure according to claim 7, further comprising a second source/drain region (240) disposed on the gate structure ([0116] – “a top source/drain 240 may be formed on the exposed top surface 118 of each of the one or more vertical fin(s) 111” – please note that 240 is above gate 200).  
Regarding Claim 9, Cheng teaches the vertical field effect transistor structure according to claim 1, further comprising: a spacer layer (190 – [0089] - “a bottom spacer layer 190”) disposed on at least a top surface of the first source/drain region (180) between the at least two vertically oriented fins  ({111_1, 115_1}, {111_2, 115_2}); 
a plurality of gate structures (gate 200 on each fin) respectively disposed on the spacer layer (190) and the at least two vertically oriented fins (each 111); 
a plurality of second source/drain regions (240 on each fin) respectively disposed on the gate structures (200); and 
a source/drain contact disposed on at least one of the plurality of second source/drain regions ([0116] – “The top source/drains 240 may be epitaxially grown on the each of the vertical fins 111, such that there may be a physically and electrically separate top source/drain 240 on each of the vertical fin(s) 111, which may be electrically coupled together by subsequently formed electrical contacts”).  

Regarding Claim 10, Cheng teaches a vertical field effect transistor structure (see the entire document; annotated Fig.18; specifically, [0037]-[0073], and as cited below), comprising:
one or more vertical field effect transistor structures ([0005] – “a method is provided for forming a vertical fin field effect transistor having a consistent channel width”), wherein at least one of the vertical field effect transistor structures comprises: 
at least two vertically oriented fins ({111_1, 115_1}, {111_2, 115_2}; annotated Fig. 18; [0064] – “one or more vertical fin(s) 111”; [0073] – “A lower portion 115 of the vertical fin”) extending from a substrate (110 – [0037] – “a substrate 110”); and 
a first source/drain region (180 – [0080] – “a bottom source/drain 180”) disposed under and between the at least two vertically oriented fins (180 is under fins ({111_1, 115_1}, {111_2, 115_2}) and between ({111_1, 115_1},  {111_2, 115_2})), the first source/drain region extending into the substrate  (180 extends into 110 as seen in Fig. 18); 
wherein outer ends of the first source/drain region are in contact with outer ends of the fins (outer ends of left 180 is in contact with left 115_1 and outer ends of right 180 is in contact with right 115_2); and 
wherein a portion of the first source/drain region extends beyond the fins (left portion of 180 extends beyond left 115_1 and right portion of 180 extends beyond right 115_2).  
Regarding Claim 12, Cheng teaches the integrated circuit according to claim 10, wherein the portion of the first source/drain region extending beyond the fins is below the outer ends of the first source/drain region (Fig. 18 shows a portion of the extended part of the first source/drain region is under the bottom surface (outer end) of fin {111, 115}).
Regarding Claim 16, Cheng teaches the integrated circuit according to claim 10, wherein the vertical field effect transistor structure further comprises a gate structure (200) disposed on at least one of the at least two vertically oriented fins ([0094] – “a gate dielectric layer 200 may be formed on at least a portion of the bottom spacer layer and on one or more vertical fin(s) 111 and fin cap(s) 195”).
Regarding Claim 17, Cheng teaches the integrated circuit according to claim 16, wherein the vertical field effect transistor structure further comprises a second source/drain region (240) disposed on the gate structure ([0116] – “a top source/drain 240 may be formed on the exposed top surface 118 of each of the one or more vertical fin(s) 111” – please note that 240 is above gate 200).  
Regarding Claim 18, Cheng teaches the integrated circuit according to claim 10, wherein the vertical field effect transistor structure further comprises: a spacer layer (190 – [0089] - “a bottom spacer layer 190”) disposed on at least a top surface of the first source/drain region between the at least two vertically oriented fins (180) between the at least two vertically oriented fins  ({111_1, 115_1}, {111_2, 115_2}); 
a plurality of gate structures ((gate 200 on each fin)) respectively disposed on the spacer layer (190) and the at least two vertically oriented fins (on each fin 111); 
a plurality of second source/drain regions (240 on each fin) respectively disposed on the gate structures (200); and 
a source/drain contact disposed on at least one of the plurality of second source/drain regions ([0116] – “The top source/drains 240 may be epitaxially grown on the each of the vertical fins 111, such that there may be a physically and electrically separate top source/drain 240 on each of the vertical fin(s) 111, which may be electrically coupled together by subsequently formed electrical contacts”).  

Regarding Claim 19, Cheng teaches a vertical field effect transistor structure (see the entire document; annotated Fig.18; specifically, [0037]-[0073], and as cited below), comprising:
a substrate (110 – annotated Fig. 18; [0037] – “a substrate 110”); 
a plurality of vertically oriented fins (plurality of 111) extending from the substrate (110); 
a first source/drain region (180 – [0080] – “a bottom source/drain 180”) disposed under and between adjacent vertically oriented fins (plurality of 111), the first source/drain region (180) extending into the substrate (180 extends into 110 as seen in Fig. 18), wherein outer ends of the first source/drain region are in contact with outer ends of the adjacent fins  (180 is under fins 111 and between111), and wherein a portion of the first source/drain region extends beyond the adjacent fins (outer ends of left 180 is in contact with 115_1 and outer ends of right 180 is in contact with right 115_2); 
a spacer layer (190 – [0089] - “a bottom spacer layer 190”) disposed on at least a top surface of the first source/drain region (180)  between the adjacent fins (adjacent 111); 
a plurality of gate structures (gate 200 on each fin) respectively disposed on the spacer layer (190) and the adjacent fins (adjacent 111); 
a plurality of second source/drain regions (240 on each fin) respectively disposed on the gate structures (200); and 
a source/drain contact disposed on at least one of the plurality of second source/drain regions ([0116] – “The top source/drains 240 may be epitaxially grown on the each of the vertical fins 111, such that there may be a physically and electrically separate top source/drain 240 on each of the vertical fin(s) 111, which may be electrically coupled together by subsequently formed electrical contacts”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding Claim 4, Cheng teaches claim 1 from which claim 4 depends.
But, Cheng does not expressly disclose wherein the first source/drain region comprises an epitaxial grown first source/drain region.
However, Cheng teaches the materials and layers may be deposited by molecular beam epitaxy (MBE), or any of the various modifications thereof ([0033] – “the materials and layers may be deposited by physical vapor deposition (PVD), chemical vapor deposition (CVD), atomic layer deposition (ALD), molecular beam epitaxy (MBE), or any of the various modifications thereof, for example”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a layer by  molecular beam epitaxy (MBE) of the source/drain region as taught by Cheng.
An ordinary artisan would have been motivated to integrate the forming of the source/drain region by molecular beam epitaxy (MBE) to form a vertical FET as is well known in the art.
Regarding Claim 13, Cheng teaches claim 10 from which claim 13 depends.
But, Cheng does not expressly disclose wherein the first source/drain region comprises an epitaxial grown first source/drain region.
However, Cheng teaches the materials and layers may be deposited by molecular beam epitaxy (MBE), or any of the various modifications thereof ([0033] – “the materials and layers may be deposited by physical vapor deposition (PVD), chemical vapor deposition (CVD), atomic layer deposition (ALD), molecular beam epitaxy (MBE), or any of the various modifications thereof, for example”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a layer by  molecular beam epitaxy (MBE) of the source/drain region as taught by Cheng.
An ordinary artisan would have been motivated to integrate the forming of the source/drain region by molecular beam epitaxy (MBE) to form a vertical FET as is well known in the art.

Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Harley et al. (US 20150340465 A1 – hereinafter Harley).
Regarding Claim 2, Cheng teaches claim 1 from which claim 2 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a sigma-shaped configuration.
However, it is well-known in the art to fabricate a bottom source/drain region comprises a sigma-shaped configuration as taught by Harley (Fig. 7 shows a source/drain region 170 that is sigma shaped – see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley in the manner set forth above for, at least, this integration will enable using a well-known method of forming a bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Regarding Claim 11, Cheng teaches claim 10 from which claim 11 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a sigma-shaped configuration.
However, it is well-known in the art to fabricate a bottom source/drain region comprises a sigma-shaped configuration as taught by Harley (Fig. 7 shows a source/drain region 170 that is sigma shaped – see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley in the manner set forth above for, at least, this integration will enable using a well-known method of forming a bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Regarding Claim 20, Cheng teaches claim 19 from which claim 20 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a sigma-shaped configuration.
However, it is well-known in the art to fabricate a bottom source/drain region comprises a sigma-shaped configuration as taught by Harley (Fig. 7 shows a source/drain region 170 that is sigma shaped – see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley in the manner set forth above for, at least, this integration will enable using a well-known method of forming a bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng et al. (US 20180069097 A1 – hereinafter ChengK).
Regarding Claim 5, Cheng teaches claim 1 from which claim 5 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration.
	However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 14, Cheng teaches claim 10 from which claim 14 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration.
	However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of ChengK and in further view of Liaw (US 20210098627 A1 – hereinafter Liaw).
Regarding Claim 6, Cheng teaches claim 1 from which claim 6 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
But, neither Cheng nor ChengK teaches the bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, it is well known in the art to form source/drain region comprising different shapes including having the top of the first source/drain region is wider than the bottom of the first source/drain region as is taught by Liaw (Liaw – Fig. 38B shows tapered source/drain 208 having the top portion being wider than the bottom portion. Also see – [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region as taught by Liaw into Cheng and ChengK.
The ordinary artisan would have been motivated to integrate Liaw structure into Cheng and ChengK structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate first source/drain region that is characterized to perform for specific applications as is well-known in the art. 
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 15, Cheng teaches claim 10 from which claim 15 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
But, neither Cheng nor ChengK teaches the bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, it is well known in the art to form source/drain region comprising different shapes including having the top of the first source/drain region is wider than the bottom of the first source/drain region as is taught by Liaw (Liaw – Fig. 38B shows tapered source/drain 208 having the top portion being wider than the bottom portion. Also see – [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region as taught by Liaw into Cheng and ChengK.
The ordinary artisan would have been motivated to integrate Liaw structure into Cheng and ChengK structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate first source/drain region that is characterized to perform for specific applications as is well-known in the art. 
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898